Citation Nr: 0824246	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to PTSD.

4.  Entitlement to service connection for a heart condition, 
to include hypertension, to include as due to PTSD.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  In that decision, the RO granted service 
connection for PTSD with a 10 percent evaluation and granted 
service connection for bilateral hearing loss with a 0 
percent (non-compensable) evaluation, both effective April 
30, 2004.  The RO denied service connection for GERD, a heart 
condition to include hypertension, a right shoulder 
condition, a back condition, and tinnitus.

In a subsequent June 2006 rating decision, the RO granted an 
increased 30 percent evaluation for PTSD, effective April 30, 
2004.  

The issues of entitlement to service connection for GERD, a 
heart condition to include hypertension, a right shoulder 
disability, a back disability, and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  The veteran's PTSD results in occupational or social 
impairment with occasional decrease in work efficiency due to 
symptoms such as depressed mood, chronic sleep impairment, 
and mild memory loss; PTSD symptoms are mild.  

2.  VA audiometric testing performed in March 2005 revealed 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  Puretone thresholds are not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), or 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1- 4.14, 
4.125-4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

An April 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With respect to the 
veteran's claims for an increased rating, the August 2004 
letter addressed the veteran's original application for 
service connection.  In February 2005, the RO awarded service 
connection for PTSD and bilateral hearing loss.  Therefore, 
the August 2004 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's VA and private treatment records, VA 
examinations, and various lay statements have been associated 
with the claims file.  The Board notes correspondence from 
the National Personnel Records Center (NPRC) indicates that 
the veteran's service treatment records were destroyed in a 
fire and could not be reconstructed.  During the veteran's 
March 2005 VA examination, he indicated that he received 
disability through the Social Security Administration (SSA) 
since 1979. SSA records have not been associated with the 
claims file.  Because the veteran's current claims for an 
increased rating were received in April 2004, however, 
medical records associated with the veteran's SSA claim would 
predate the relevant period of this appeal.  Therefore, the 
Board finds that a remand for these records with respect to 
the rating claims at issue is not necessary.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The U.S. Court of Appeals for Veterans Claims (CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

1.  PTSD

The veteran was assigned a 30 percent evaluation for PTSD 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

VA treatment records do not reflect current treatment for 
PTSD or other psychiatric disability.  VA treatment records 
show that the veteran has a diagnosis of depression.  

A March 2005 VA examination included a review of the claims 
file.  The veteran had no previous hospitalizations and no 
outpatient care for psychiatric reasons.  The veteran 
reported nightmares, increased irritability, anger, 
depression, tearful episodes, and intrusive thoughts.  The 
veteran had some limited degree of friendships and social 
activities.  Subsequent to service, the veteran worked for 
the Department of Transportation for the State of Iowa for 30 
years.  He had been married for almost 60 years at the time 
of the examination.  The examiner stated that performance in 
employment was very good, long-lasting, with positive 
relationships with coworkers and supervisors.  Routine 
responsibilities of self care were well met as were with 
family role functioning.  Social and interpersonal relations, 
and recreational and leisure pursuits were largely centered 
around family and were quite satisfactory.  

A mental status examination shows that the veteran was 
oriented.  Personal hygiene and activities of daily living 
were well maintained.  The veteran's thoughts were logical 
and goal-directed.  There were some brief intervals of 
intrusive thoughts and memories.  The veteran denied 
delusions and hallucinations, suicidal and homicidal 
ideation, and obsessive or ritualistic behavior.  There was 
some degree of impairment in short-term memory, however, 
short and long-term memory largely appeared to be intact and 
age appropriate.  Rate and flow of speech were normal.  The 
veteran reported having a panic attack approximately three or 
four years prior.  He had four stents placed in him which 
prompted some anxiety.  The veteran reported feeling 
depressed fairly often.  Impulse control was adequate.  The 
veteran reported problems with sleep and nightmares.  

The examiner diagnosed the veteran with PTSD, mild.  The 
veteran had a GAF score of 70.  The examiner stated that the 
GAF score of 70 suggested a fairly high level of functioning 
and fairly mild symptoms.  The examiner stated that the 
veteran did report fairly mild symptoms related to PTSD; 
however he functioned quite well in a long-running marriage, 
had a long-running job, and did not report major conflicts 
with supervisors or coworkers.  The examiner concluded that 
generally, the veteran functioned reasonably well in his life 
but still had some symptoms of PTSD that were relatively mild 
and had become less stringent over many years. 

The Board finds that the veteran was properly assigned a 30 
percent evaluation for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran's PTSD is shown result in 
occupational or social impairment with occasional decrease in 
work efficiency due to symptoms such as depressed mood, 
chronic sleep impairment, and mild memory loss.  PTSD 
symptoms are mild, and the veteran was noted to function 
reasonably well in life.  

The Board finds that a higher 50 percent evaluation is not 
warranted where PTSD does not result in occupational and 
social impairment with reduced reliability and productivity.  
The March 2005 VA examination shows that the veteran's past 
performance in employment was long-lasting with positive 
relationships.  He had a long-running marriage, and his 
social and interpersonal relations, largely centered around 
family, were noted to be quite satisfactory.  

The veteran did not exhibit symptoms described for a higher 
50 percent evaluation such as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, he 
veteran exhibited some impairment in short-term memory; 
however, the March 2005 VA examiner stated that short and 
long-term memory largely appeared to be intact and age 
appropriate.  The veteran also had noted depression.  The 
Board finds, however, that the veteran's disability picture 
most closely resembles the criteria described for a 30 
percent evaluation for PTSD.  

The veteran's GAF score of 70 percent reflects mild symptoms 
or some difficulty in social or occupational functioning, 
though he generally functions pretty well, with some 
meaningful interpersonal relationships.  See DSM-IV at 46-47.  
His GAF score is consistent with the symptomatology described 
during his March 2005 VA examination, and is consistent with 
a 30 percent evaluation for PTSD.  The veteran's GAF score is 
not consistent with the level of severity indicated for a 
higher 50 percent evaluation for PTSD.

In light of the foregoing, the Board finds that an increased 
evaluation, in excess of 30 percent, is not warranted.  

2.  Hearing Loss

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2007).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

On the authorized VA audiological evaluation in March 2005, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
70
LEFT
20
35
65
70

The average puretone threshold was 46 decibels for the right 
ear and 48 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 in the left ear.  

The March 2005 VA audiological evaluation was properly 
executed in accordance with the 38 C.F.R. § 4.85(a) 
requirements for the evaluation of hearing impairment.  See 
38 C.F.R. § 4.85(a) (2007).  Application of the above 
diagnostic criteria results in a noncompensable evaluation 
for the veteran's bilateral hearing loss.  

The March 2005 VA audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (46 
decibel puretone threshold average, and 96 percent speech 
discrimination), and a numeric designation of I for the left 
ear (48 decibel puretone threshold average, and 96 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  Thus, the Board finds that the veteran's 
bilateral hearing loss was properly assigned a zero percent 
evaluation.  

Puretone thresholds reported on the veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.  

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected PTSD.  
The preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002). Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. Id.

The veteran indicated, during a March 2005 VA examination, 
that he worked until 1979 and then qualified for disability 
benefits from the Social Security Administration (SSA) due to 
his medical problems.  SSA medical records have not been 
associated with the claims file.

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the CAVC has held that where SSA disability 
benefits have been granted, a remand to obtain SSA records is 
required. See Quartuccio v. Principi, 16 Vet. App. 183, 187- 
88 (2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  Thus, the Board finds 
that a remand for all medical records held by SSA is 
necessary.  Because service treatment records are not 
available in this case, past medical records from SSA may 
help to establish post-service treatment for the veteran's 
claimed disabilities.  The RO should continue their efforts 
to obtain these records unless it is reasonably certain that 
they do not exist or that further efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, from the SSA, 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as medical records relied 
upon concerning that claim.  If the search 
for such records has negative results, the 
RO should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence and 
undertake any additional indicated 
development.  If the benefit sought is not 
granted, the RO should furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


